2017 IL App (3d) 150156

                                   Opinion filed April 3, 2017
       _____________________________________________________________________________

                                                     IN THE

                                     APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                      2017

       THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
       ILLINOIS,                                         )       of the 12th Judicial Circuit,
                                                         )       Will County, Illinois,
              Plaintiff-Appellee,                        )
                                                         )       Appeal No. 3-15-0156
              v. 	                                       )       Circuit No. 13-CF-1631

                                                         )

       ANTONIO M. BOGAN,                                 )       Honorable

                                                         )       David M. Carlson,
              Defendant-Appellant.                       )       Judge, Presiding.
       _____________________________________________________________________________

             PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
             Justices Wright and O’Brien concurred in the judgment and opinion.
       _____________________________________________________________________________

                                                   OPINION

¶1            The defendant, Antonio M. Bogan, appeals from his conviction for being an armed

       habitual criminal. He argues that the State failed to present evidence sufficient to prove that he

       possessed a firearm.

¶ 2	                                                 FACTS

¶3            The State charged the defendant by indictment with being an armed habitual criminal

       (720 ILCS 5/24-1.7(a)(1) (West 2012)) and defacing the identification marks of a firearm (720

       ILCS 5/24-5(b) (West 2012)). The armed habitual criminal count alleged that the “defendant
     possessed a firearm, to wit: a High Point firearm, after having been convicted two or more times

     of the offense[] of Armed Robbery.” The latter count alleged that the defendant possessed “a

     High Point handgun, upon which the manufacturer’s serial number was obliterated.”

¶4          At the defendant’s bench trial, officer John Byrne of the Joliet police department testified

     that on July 27, 2013, he received information to be on the lookout for the defendant, possibly

     driving a white Chevrolet Impala. Upon observing a white Impala, Byrne performed a traffic

     stop. Three individuals were in the Impala, but the defendant was not among them. However,

     Byrne noticed the defendant sitting on a porch in front of an apartment building “right next to

     where the traffic stop was initiated.” Byrne also observed a green Oldsmobile Cutlass in the

     parking lot of the apartment complex. After learning that the defendant was the registered owner

     of the green Cutlass, Byrne maintained visual contact with that vehicle until a search warrant

     could be obtained.

¶5          Officer Chris Delaney, an evidence technician for the Joliet police department, testified

     that he was directed to search the green Cutlass parked at 1911 Moore Street. Delaney performed

     the search alongside Detective Jeffrey German. Delaney testified that he discovered the

     following items in the backseat of the Cutlass: a .22-caliber Ruger handgun; “a black .40 caliber

     semi-automatic handgun Hi-Point”; an “AR-15 style rifle”; and a black canvas bag containing

     five 30-round magazines for the rifle, a box of .32-caliber ammunition, and a box of .223-caliber

     ammunition for the rifle. Delaney explained that the rifle was in its own bag, while the two

     handguns were wrapped in a sweatshirt. Delaney found latent fingerprints on the box of rifle

     ammunition, and submitted those for analysis.

¶6          Detective German testified that he was dispatched to 1911 Moore Street on the afternoon

     of July 27, 2013. When he arrived at the scene, the defendant was handcuffed in the back of a


                                                     2

     squad car, holding an iPhone. German collected the iPhone for evidence and obtained the

     defendant’s consent to search his apartment. The State submitted into evidence the form signed

     by the defendant authorizing the search. That form listed the defendant’s address as 1911 Moore

     Street, apartment No. 103. The State also submitted into evidence the vehicle registration for the

     green Cutlass. That vehicle was registered to defendant with an address of 1911 Moore Street,

     apartment No. 103.

¶7          German testified that he participated in the search of the defendant’s apartment. During

     that search, German found a handmade cardboard target. German testified that he observed five

     holes in the target, and surmised that those holes had been made by arrows.

¶8          German also participated in the search of the green Cutlass. He described in detail the

     nature of the location of the items found during that search. Across the backseat of the vehicle

     was a black garment bag. Inside that garment bag was a rifle case, and inside the case was the

     rifle. A pile of items were found on the rear driver’s side floorboard. At the top of that pile was a

     red plastic bag, which contained, among other items, a health insurance card bearing the

     defendant’s name. Immediately beneath the red bag, wrapped in a black sweatshirt, were two

     handguns: a .40-caliber semiautomatic handgun and a .22-caliber Ruger revolver. German

     testified that the serial number on the .40-caliber semiautomatic handgun had been defaced.

     Beneath those handguns was a zipped bag, containing five empty rifle magazines and two boxes

     of ammunition.

¶9          German also found a number of papers in the front passenger seat of the green Cutlass.

     These papers included a towing receipt for the Cutlass, dated March 3, 2013, and signed by the

     defendant. They also included a receipt from Walmart dated March 18, 2013, bearing the




                                                       3

       defendant’s name and address. In the trunk of the green Cutlass, German found a crossbow with

       arrows.

¶ 10             German testified that he entered the defendant’s apartment using keys that the defendant

       provided. That keychain did not include a key for the green Cutlass. German testified that a slim

       jim was used to open that vehicle. He testified that the keys to the green Cutlass were never

       found.

¶ 11             Michael Murphy was qualified as an expert in the field of fingerprint examination. He

       testified that two of seven latent prints submitted by Delaney were suitable for comparison. He

       testified that a print found on the box of rifle ammunition matched the defendant. Murphy gave

       no testimony regarding the second fingerprint.

¶ 12             Officer Chris Botzum of the Joliet police department testified that he performed an

       extraction on the defendant’s phone. The extraction produced four photographs, each of which

       was submitted into evidence by the State. Two of the pictures were of the rifle found in the

       backseat of the green Cutlass. Botzum testified that each of those pictures was dated July 15,

       2013. The other two pictures were of the defendant himself, one dated March 31, 2013, and the

       other dated June 22, 2013.

¶ 13             Following Botzum’s testimony, the State entered into evidence two certified convictions,

       showing that the defendant had previously been convicted twice of armed robbery. The State

       rested.

¶ 14             The defendant testified in his own defense. He testified that the green Cutlass belonged to

       Anton Spencer. The defendant and Spencer had been close friends for approximately 25 years.

       Using Spencer’s money, the defendant had purchased the vehicle for Spencer and Spencer’s




                                                          4

       girlfriend, Micah Smith, in the defendant’s name in March 2013. The defendant did this because

       both Spencer’s and Smith’s driver’s licenses were suspended.

¶ 15          The defendant testified that his vehicle was the white Impala stopped by Byrne on the

       date in question. The defendant explained that his mechanic, Timothy Potter, was driving the

       vehicle to a store to have the brakes replaced. Potter’s girlfriend and Spencer were also in the

       vehicle. According to the defendant, Spencer had driven the green Cutlass to the defendant’s

       apartment, parked in the parking lot, then left in the white Impala with Potter and his girlfriend.

¶ 16          The defendant further testified that he had not been in the green Cutlass since March

       2013. He hypothesized that his papers, such as his expired medical insurance card, had gotten

       into the vehicle through Spencer, who also had access to the defendant’s apartment. Once, when

       the vehicle had been towed, the defendant retrieved it from the impound lot for Spencer because

       the vehicle was registered in the defendant’s name. Spencer had also once driven the defendant

       to Walmart in the vehicle.

¶ 17          The defendant testified that at some point Spencer had purchased an AR-15 rifle and sent

       the defendant a picture of it. Spencer also brought the weapon to show to the defendant. The

       defendant admitted that he had touched a box of ammunition. He denied ever putting any

       weapons into the green Cutlass.

¶ 18          On cross-examination, the defendant denied that he originally told German he had

       purchased the green Cutlass from a Michael Smith. He explained that he had actually said

       “Micah Smith,” the name of Spencer’s girlfriend. 1

¶ 19          The State called German in rebuttal. He testified that upon arriving at the scene, he asked

       the defendant if he had ever been in the green Cutlass before. The defendant told German that he

              1
               Throughout his cross-examination, defendant referred interchangeably to a “Micah Smith” and a
       “Micah Schmidt.”
                                                         5

       had not. In fact, the defendant told German that he had never seen the vehicle before. When

       confronted with the registration in his name, the defendant told German that he did own the

       vehicle, but that he had sold it two weeks earlier to a Mike Smith. The defendant did not have

       any contact information for Mike Smith. German was certain that the defendant had used the

       name Mike Smith. German testified that the defendant used the pronoun “he” when referencing

       Mike Smith.

¶ 20          The circuit court found the defendant guilty of both charged offenses. The court

       sentenced the defendant to a term of 30 years’ imprisonment for being an armed habitual

       criminal, and 5 years’ imprisonment for defacing the identification marks of a firearm, to be

       served concurrently.

¶ 21                                               ANALYSIS

¶ 22          On appeal, the defendant contends that the State failed to prove him guilty beyond a

       reasonable doubt of either of the charged offenses, being an armed habitual criminal or defacing

       the identification marks of a firearm. Specifically, the defendant maintains that the State’s

       evidence was insufficient to prove that he possessed the .40-caliber semiautomatic handgun, a

       mandatory element of each offense.

¶ 23          One commits the offense of being an armed habitual criminal “if he or she receives, sells,

       possesses, or transfers any firearm after having been convicted a total of 2 or more times of”

       certain enumerated offenses. 720 ILCS 5/24-1.7(a) (West 2012). One commits the offense of

       defacing the identification marks of a firearm if he or she “possesses any firearm upon which any

       such importer’s or manufacturer’s serial number has been changed, altered, removed or

       obliterated.” 720 ILCS 5/24-5(b) (West 2012). The State presented no evidence that the

       defendant received, sold, or transferred a firearm. Thus, for each charged offense, the State was


                                                        6

       burdened with proving beyond a reasonable doubt that the defendant possessed a firearm. E.g.,

       People v. McCarter, 2011 IL App (1st) 092864, ¶ 82 (“Each essential element of the offense

       must be proved beyond a reasonable doubt.”).

¶ 24           At the outset, we recognize that officers in the present case actually found three firearms:

       an AR-15 style rifle, a .22-caliber Ruger revolver, and a .40-caliber handgun. 2 The .40-caliber

       handgun was the only firearm referenced in the indictment charging the defendant with being an

       armed habitual criminal. Moreover, it was the only firearm for which any evidence of an

       obliterated serial number was presented. Thus, conviction on each of the charged offenses turned

       on the State’s ability to prove that the defendant was in possession of the .40-caliber handgun.

       Accordingly, the element of possession, as it relates to that particular firearm, will be the sole

       focus of our analysis.

¶ 25           When a challenge is made to the sufficiency of the evidence at trial, we review to

       determine whether any rational trier of fact could have found the essential elements of the crime

       beyond a reasonable doubt. People v. Baskerville, 2012 IL 111056, ¶ 31; People v. Collins, 106

       Ill. 2d 237, 261 (1985). In making this determination, we review the evidence in the light most

       favorable to the prosecution. Baskerville, 2012 IL 111056, ¶ 31.

¶ 26           It is not the purpose of a reviewing court to retry a defendant. People v. Milka, 211 Ill. 2d

       150, 178 (2004). Instead, great deference is given to the trier of fact. See, e.g., People v. Saxon,

       374 Ill. App. 3d 409, 416-17 (2007). All reasonable inferences from the record in favor of the

       prosecution will be allowed. People v. Bush, 214 Ill. 2d 318, 326 (2005). “ ‘Where evidence is

       presented and such evidence is capable of producing conflicting inferences, it is best left to the


               2
               While the latter of these firearms was referred to throughout the trial as a .40-caliber
       semiautomatic handgun or a “Hi-Point,” we will refer to that weapon in this analysis as the “.40-caliber
       handgun.”
                                                           7

       trier of fact for proper resolution.’ ” Saxon, 374 Ill. App. 3d at 416 (quoting People v. McDonald,

       168 Ill. 2d 420, 447 (1995)). The trier of fact is not required to accept or otherwise seek out any

       explanations of the evidence that are consistent with a defendant’s innocence; nor is the trier of

       fact required to disregard any inferences that do flow from the evidence. People v. Sutherland,

       223 Ill. 2d 187, 233 (2006); see also Saxon, 374 Ill. App. 3d at 416-17.

¶ 27          Where possession is an element of a charged offense, and a defendant is not found in

       actual possession, the State must instead prove constructive possession. People v. Spencer, 2012

       IL App (1st) 102094, ¶ 17. “Constructive possession exists where there is no actual, personal,

       present dominion over contraband, but the defendant had knowledge of the presence of the

       contraband, and had control over the area where the contraband was found.” People v. Hunter,

       2013 IL 114100, ¶ 19; see also People v. Hampton, 358 Ill. App. 3d 1029, 1031 (2005) (“As this

       is a constructive possession case, the State had to prove that the defendant (1) had knowledge of

       the presence of the weapon and (2) had immediate and exclusive control over the area where the

       weapon was found.”). Constructive possession is frequently proven through circumstantial

       evidence alone. People v. Maldonado, 2015 IL App (1st) 131874, ¶ 23.

¶ 28          In the instant case, the defendant was clearly not found in actual possession of the .40­

       caliber handgun. Accordingly, to prove constructive possession, the State was obligated to show

       that the defendant had control over the green Cutlass and that the defendant knew the .40-caliber

       handgun was in that vehicle. The defendant asserts that the State failed on both fronts.

¶ 29          Before proceeding, we note that the two components of knowledge and control are

       commonly listed in that order. However, one’s knowledge of contraband may be, at least in part,

       inferred from one’s control over the area in which the contraband is found. Control, on the other

       hand, may not be inferred from knowledge. People v. Minniweather, 301 Ill. App. 3d 574, 578


                                                        8

       (1998) (“ ‘[W]here narcotics are found on premises under the defendant’s control, it may be

       inferred that the defendant had both knowledge and control of the narcotics,’ [citation] the

       inverse inference does not follow.”) (quoting People v. Nettles, 23 Ill. 2d 306, 308 (1961)).

       Accordingly, we will address the two components in reverse order, beginning with control.

¶ 30                                                 I. Control

¶ 31           The primary piece of evidence in support of the proposition that the defendant had

       immediate and exclusive control 3 over the green Cutlass is the fact that the defendant was the

       legal owner of that vehicle. The defendant does not dispute that he purchased the vehicle, and

       concedes that he is the vehicle’s legal owner. However, the defendant points out that “there are

       countless cases when owners allow other people to use their vehicle although the owner is not

       present.” He urges that “control, rather than ownership, is the dispositive issue.”

¶ 32           The defendant’s argument is well-taken. It is not unreasonable to believe that some

       persons give up complete control of their vehicle, in some way or another, yet remain on the

       registration—and thus remain the technical owner. Indeed, this court has said as much in holding

       that “[i]t is control of a vehicle where [contraband is] found, rather than ownership, which is

       pertinent to proving exclusive control of the area.” People v. Robinson, 233 Ill. App. 3d 278, 287

       (1992). While we agree with the defendant that ownership is not dispositive, we disagree insofar

       as he implies that ownership is irrelevant to or not probative of the issue of control. It seems

       unquestionable that proof of one’s ownership of a vehicle tends to make more likely the fact that




               3
                Though frequently recited in illustrating the control component of constructive possession, the
       term “exclusive” tends to be misleading. It is well-settled that—perhaps counterintuitively—more than
       one person may share “exclusive” control over an object or area. E.g., People v. Scott, 152 Ill. App. 3d
       868, 871 (1987). Consequently, whether some other person in addition to defendant also had control of or
       access to the green Cutlass would not undermine the State’s ability to prove control. Of course, such
       evidence might be relevant to the element of knowledge. See infra ¶¶ 43-48.
                                                          9

       that person also has control over the vehicle. While such evidence alone is surely not sufficient

       to demonstrate control, it is nonetheless highly probative of that element.

¶ 33           In addition to the uncontested evidence of ownership, the State produced an abundance of

       other evidence tying the defendant to the green Cutlass. For instance, officers found two receipts

       bearing the defendant’s signature in the front seat of the vehicle, each from March 2013. The

       defendant’s health insurance card was also found in the vehicle. A fingerprint on a box of

       ammunition found on the backseat floorboard was determined to match the defendant. The rifle

       found on the backseat was the same as the rifle seen in pictures found on the defendant’s phone,

       dated just 12 days prior to the search. Finally, a crossbow with arrows was found in the trunk of

       the green Cutlass, while a homemade target with apparent arrow holes was found in the

       defendant’s apartment.

¶ 34           For his part, the defendant points out supposed shortcomings in much of the State’s

       circumstantial evidence. For example, the receipts bearing the defendant’s name were dated

       more than four months prior to the search of the green Cutlass. The box on which the defendant’s

       fingerprint was found contained ammunition for the rifle, as opposed to the .40-caliber handgun

       that the State had to show the defendant possessed. 4 Finally, the defendant testified that Spencer

       sent him the pictures of the rifle, and there was no testimony that the pictures were actually taken

       by the defendant’s phone.

¶ 35           We reject the State’s repeated assertion that “the evidence was overwhelming” in this

       case. It was not. However, the Collins standard does not mandate that we determine if the



               4
                 We disagree with the defendant regarding the relevance of his fingerprint. In making its case for
       constructive possession, the State merely had to prove that the defendant had control over the green
       Cutlass, i.e., “the area where the contraband was found.” Hunter, 2013 IL 114100, ¶ 19. Thus, the
       defendant’s fingerprints on any object found within the vehicle would tend to make such control more
       likely.
                                                           10 

       evidence against a certain defendant is overwhelming. Nor does it even require a reviewing court

       to determine whether it would find the defendant guilty beyond a reasonable doubt. Instead, our

       task on appeal is determine whether any rational trier of fact, when making all reasonable

       inferences in favor of the State, could have found the elements of the offense proven beyond a

       reasonable doubt. Collins, 106 Ill. 2d at 261.

¶ 36          In the instant case, we conclude that some rational trier of fact could conclude that the

       defendant had control over the green Cutlass. Though imperfect, the State presented sufficient

       evidence tying the defendant to the green Cutlass, including the fact the defendant was the legal

       owner of the vehicle. From this evidence, a rational trier of fact could infer that the defendant

       was a regular driver of the vehicle. Because such an inference is reasonable, it is allowed, and

       this court must defer to the trier of fact. See Bush, 214 Ill. 2d at 326; Saxon, 374 Ill. App. 3d at

       416-17. Moreover, while the defendant’s own testimony may have presented an innocent

       explanation of all of the State’s evidence, the trier of fact was under no obligation to find the

       defendant’s testimony credible in light of the State’s impeachment evidence. More importantly,

       the trier of fact was not obligated to accept such an explanation in the fact of an alternative,

       reasonable inference of control. Sutherland, 223 Ill. 2d at 233.

¶ 37          We write further on the component of control in order to address certain specific cases

       cited by the defendant in his cogent and extremely well-argued pro se brief. The defendant puts

       substantial emphasis on the fact that officers in this case never recovered a key to the green

       Cutlass. Citing to People v. Scott, 367 Ill. App. 3d 283 (2006), the defendant insists that

       “[p]ossession of a key necessary to access something is pertinent to proving control.”

¶ 38          In Scott, the arresting officer observed Scott and a codefendant, Watson, remove cocaine

       from a mailbox. Id. at 284. Each time cocaine was removed from the mailbox, the removal was


                                                         11 

       performed by Watson, and Watson remained in possession of the mailbox key at all times. Id.

       The appellate court reversed Scott’s conviction, writing:

                      “[T]he State failed to establish that defendant had the capability to maintain

                      control and dominion over the larger bag of cocaine found in the mailbox. The

                      evidence at trial revealed that defendant never possessed or had access to the key

                      needed to open the mailbox where the larger bag of cocaine was later found. Each

                      time defendant and Watson approached the mailbox, Watson opened the mailbox

                      with the key and Watson retained possession of the key. Without the key, the

                      mailbox containing the larger bag of cocaine was not accessible to defendant.

                      Defendant could not control that which he could not access.” Id. at 286.

¶ 39          To be sure, we do not disagree with the defendant that the presence of a key is relevant to

       the issue of control. Had the State been able to produce a key to the green Cutlass found in the

       defendant’s possession, such evidence certainly would have bolstered its case. Moreover, the

       First District’s decision in Scott is sound; where the evidence shows that one person always

       maintained possession of the only key to a certain area, it is nigh impossible to show that another

       person had exclusive control over that area.

¶ 40          However, Scott differs from the present case in an extremely significant way. In Scott, the

       key in question was not simply missing. It was specifically in the possession of another person,

       the same person who always physically possessed the cocaine. This directly contradicted any

       inference that Scott was in immediate and exclusive control of the mailbox. In the present case,

       no key was ever found. Presuming that a key existed, officers’ failure to find the key does not




                                                       12 

       foreclose the possibility that the defendant had one. 5 Insofar that the lack of a key militates

       against an inference of control, it certainly does not serve to fully negate the evidence presented

       by the State that does tend to demonstrate such control. See Sutherland, 223 Ill. 2d at 233 (trier

       of fact is not required to accept explanations of evidence that would be consistent with the

       defendant’s innocence).

¶ 41           Next, in arguing that the State failed to sufficiently prove the component of control, the

       defendant also emphasizes the fact that he was at no point observed driving the green Cutlass. He

       also maintains that the receipts bearing his name, which ostensibly tie him to the vehicle, were so

       attenuated in time that they lack probative value. In support, the defendant cites to People v.

       Zentz, 26 Ill. App. 3d 265 (1975), in which this court reversed a conviction in part on those

       grounds.

¶ 42           To be sure, the issue of control is noncontroversial in the great majority of cases where a

       defendant is stopped while actually driving a vehicle. While direct evidence of a defendant

       driving a vehicle is surely sufficient evidence of control, the defendant cites no authority in

       support of the proposition that it is necessary. Here, the State resorted to circumstantial evidence

       in proving that the defendant controlled the vehicle. See supra ¶¶ 32-33. This is sufficient. See

       People v. Brooks, 7 Ill. App. 3d 767, 777 (1972) (“The law makes no distinction between direct

       and circumstantial evidence which have the same legal weight and effect.”). Finally, the

       evidentiary weight given to the months-old receipts—as related to the question of the

       defendant’s present control of the green Cutlass—is squarely a function reserved for the trier of

       fact, and we will not substitute our own judgment. People v. Brooks, 187 Ill. 2d 91, 132 (1999).



               5
                We also note that Spencer, whom the defendant claimed to be the actual possessor of the green
       Cutlass, was stopped in the white Impala. The fact that, despite the detention of Spencer, the key to the
       green Cutlass was still not found, would seem to cast doubt onto the defendant’s testimony.
                                                           13 

¶ 43                                             II. Knowledge

¶ 44          Having concluded that the State’s evidence was sufficient in proving that the defendant

       had control over the green Cutlass, we must next consider whether the State sufficiently proved

       the other component of constructive possession: knowledge. That is, we ask whether the State’s

       evidence would allow a rational trier of fact to conclude beyond a reasonable doubt that the

       defendant knew the .40-caliber handgun was in the green Cutlass.

¶ 45          As noted earlier, knowledge may often be inferred from one’s control over an area. See

       supra ¶ 30. Such an inference is certainly not always appropriate, such as where a defendant’s

       control over an area is relatively brief. For example, in Hampton, 358 Ill. App. 3d at 1032, the

       evidence showed that Hampton was driving his brother’s vehicle, and had only been driving for a

       few minutes before he was arrested. Though Hampton was obviously in control of the vehicle,

       the appellate court held that his control was not sustained enough that one would expect him to

       know what items were in the vehicle’s glove compartment. Id. at 1032. While any sort of control

       will satisfy the first component of constructive possession, the court pointed out that only

       “regular, ongoing control” may give rise to an inference of knowledge. See id.

¶ 46          In the instant case, the nature of the State’s evidence was such that an inference that the

       defendant had knowledge of the contents of the green Cutlass is reasonable. Because the

       defendant was not actually stopped or observed in the green Cutlass, proof of the fleeting type of

       control seen in Hampton was unlikely. Instead, the State necessarily had to show that the

       defendant had regular, ongoing control of the vehicle. By proving the defendant’s ownership of

       the vehicle, as well as numerous connections between the defendant and the contents of the

       vehicle, the State carried its burden. See supra ¶¶ 30-42. As the State was able to show that the




                                                       14 

       defendant had regular, ongoing control over the green Cutlass, a rational trier of fact could

       reasonably infer that the defendant would know what was in that vehicle.

¶ 47          The precise location of the evidence found in the green Cutlass gives rise to an

       independent inference of knowledge, further bolstering the State’s case as to that component.

       German testified that on the rear driver’s side floorboard, he found what was essentially a stack

       of evidence. On top was a red bag, in which the defendant’s health insurance card was found.

       Beneath the bag was the .40-caliber handgun, wrapped in a black sweatshirt along with another

       handgun. On the bottom was a canvas bag of ammunition, including a box bearing the

       defendant’s fingerprint. Thus, the item at the top and the item at the bottom of the stack could

       each be directly linked to the defendant. The sheer unlikelihood of the defendant lacking

       knowledge of items in the middle of the stack gives rise to an inference that he did, in fact, know

       about the .40-caliber handgun. It would similarly undermine any inference that the weapon was

       placed in the vehicle by another person. This inference, combined with the inference deriving

       from control, would allow a rational trier of fact to conclude beyond a reasonable doubt that the

       defendant had knowledge of the .40-caliber handgun.

¶ 48          In summary, the evidence presented by the State was sufficient to allow a rational trier of

       fact to conclude beyond a reasonable doubt both that the defendant was in control of the green

       Cutlass, and that the defendant had knowledge of the .40-caliber handgun. Thus, the State

       sufficiently proved that the defendant had constructive possession of that firearm.

¶ 49                                            CONCLUSION

¶ 50          The judgment of the circuit court of Will County is affirmed.

¶ 51          Affirmed.




                                                       15